Case 1:20-cv-03016-TWP-MPB Document 13 Filed 02/18/21 Page 1 of 4 PageID #: 33




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MATTHEW BENNETT,                                        )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )      No. 1:20-cv-03016-TWP-MPB
                                                         )
 DUSHAN ZATECKY,                                         )
 CHRISTINA CONYERS,                                      )
 C. TYLER,                                               )
 BROGAN,                                                 )
 BAKER,                                                  )
 MEDICAL STAFF,                                          )
 ARNOLD,                                                 )
 C. JACKSON,                                             )
                                                         )
                               Defendants.               )

  ORDER SCREENING SECOND AMENDED COMPLAINT, DISMISSING CERTAIN
            CLAIMS, AND DIRECTING SERVICE OF PROCESS

        This matter is before the Court for screening on Plaintiff Matthew Bennett's ("Bennett")

 Second Amended Complaint. Bennett, and Indiana Department of Correction (IDOC) inmate,

 initiated this 42 U.S.C. § 1983 action on November 17, 2020, and paid an initial partial filing fee

 on January 4, 2021. (Dkt. 8). The Court now screens the Second Amended Complaint and makes

 the following rulings.

                                            I. Screening Standard

        Because Bennett is a prisoner, his complaint is subject to the screening requirements of

 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim

 within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

 may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

 Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a
Case 1:20-cv-03016-TWP-MPB Document 13 Filed 02/18/21 Page 2 of 4 PageID #: 34




 complaint must provide a "short and plain statement of the claim showing that the pleader is

 entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

 its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

 Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

 liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

 lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                              II. The Second Amended Complaint

        The second amended complaint names five IDOC officials as defendants: (1) Warden

 Dushan Zatecky; (2) unit team manager Arnold; (3) Lt. C. Jackson; (4) Officer Brogan; and (5)

 Officer C. Tyler. The second amended complaint does not name Christina Conyers, Medical Staff,

 or Baker as defendants.

        The following allegations are set forth in the Second Amended Complaint. Bennett was

 assigned to protective custody but was not housed in the protective custody unit despite the fact

 that there were available cells in that unit. Instead he was housed with inmates who were not in

 protective custody. Lt. Jackson and unit team manager Arnold knew that Bennett was supposed to

 be in protective custody but was not housed in the protective custody unit. They did nothing to

 address the situation.

        On January 27, 2020, another inmate, not on protective custody, assaulted Bennett with

 boiling liquid which burned Bennett's back and arm and caused scarring. Officers Brogan and

 Tyler were aware of the assault but did not call for medical assistance and left Bennett in his cell

 in severe pain. Over two hours later, Bennett was finally taken for medical treatment.




                                                  2
Case 1:20-cv-03016-TWP-MPB Document 13 Filed 02/18/21 Page 3 of 4 PageID #: 35




        Bennett asserts that Warden Zatecky is responsible for the actions of his employees. As a

 result of the assault, Bennett experienced severe pain, scarring, and continues to suffer from

 anxiety. He seeks compensatory and punitive damages and declaratory and injunctive relief.

                                      III. Discussion of Claims

        Applying the screening standard to the factual allegations in the complaint, certain claims

 are dismissed while other claims shall proceed as submitted.

        First, all claims against Warden Zatecky are dismissed for failure to state a claim upon

 which relief can be granted. Bennett states that the Warden is responsible for the actions of his

 employees, but he does not allege that the Warden was personally involved in, or was even aware

 of, his placement outside of protective custody or his assault. "The doctrine of respondeat superior

 is not applicable to § 1983 actions; to be held individually liable, a defendant must be personally

 responsible for the deprivation of a constitutional right." Childress v. Walker, 787 F.3d 433, 437-

 38 (2015). "Individual liability under § 1983… requires personal involvement in the alleged

 constitutional deprivation." Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017) (internal

 quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) ("Section 1983

 creates a cause of action based on personal liability and predicated upon fault. An individual cannot

 be held liable in a § 1983 action unless he caused or participated in an alleged constitutional

 deprivation… A causal connection, or an affirmative link, between the misconduct complained of

 and the official sued is necessary.")).

        Bennett's Eighth Amendment claims against unit team manager Arnold and Lt. Jackson for

 failing to house Bennett in protective custody and against Officers Brogan and Tyler for deliberate

 indifference to his medical needs, shall proceed as pleaded in the second amended complaint.




                                                  3
Case 1:20-cv-03016-TWP-MPB Document 13 Filed 02/18/21 Page 4 of 4 PageID #: 36




        This summary of remaining claims includes all the viable claims identified by the Court.

 All other claims have been dismissed. If Bennett believes that additional claims were alleged in

 the complaint, but not identified by the Court, he shall have through March 19, 2021, in which

 to identify those claims.

                             IV. Conclusion and Service of Process

        The clerk is directed to terminate Dushan Zatecky, Christina Conyers, Medical Staff, and

 Baker as defendants on the docket.

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process electronically to

 defendants Arnold, Jackson, Brogan, and Tyler in the manner specified by Fed. R. Civ. P. 4(d).

 Process shall consist of the second amended complaint, dkt. [11], applicable forms (Notice of

 Lawsuit and Request for Waiver of Service of Summons and Waiver of Service of Summons), and

 this Order.

        IT IS SO ORDERED.

 Date: 2/18/2021


 Distribution:

 MATTHEW BENNETT
 988730
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Electronic Service to:

 UTM Arnold
 Lt. Jackson
 Officer Brogan
 Officer C. Tyler
                (All employed at Pendleton Correctional Facility)




                                                 4
